DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 3-5, 7-10, 14 and 16 (Original)
Claims 13, 15, 17 and 20 (Currently Amended)
Claims 1, 6 and 21 (Previously Presented)
Claim 22 (New)
Claims 2, 11-12 and 18-19 (Canceled)

Response to Argument
Applicant’s arguments and amendments, filed on 10/12/2021, have been fully considered. The arguments presented with respect to independent claims 1 have been considered but are not persuasive as explained below. However, the application will be in consideration for allowance per objected claim 22 and the allowed claims 13-17, 20 and 21, as shown in the Allowable Subject Matter below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of the prior arts discloses the recited claims 1, 3 and 4 in argument as explained below.
I.  In reponse to the Applicant’s remarks in page 6, reproduced below for convenience:
“As to the obviousness rejection of independent claim 1, the Examiner takes the position that the modification is not rendering Charnesky unsatisfactory for its intended purposed because the modification is adding an “additional means for disconnecting the charging cable if the primary means fails.” That the proposed modification is an “additional means” does not change the fact that the type of release proposed is the type of release the entire invention of Charnesky is intended to avoid….Taking the position that the active release could be an “additional backup means” lacks a factual basis. None of the art teaches scanning to release as a backup. Even if the art did teach such an approach as a backup, Charnesky would not use it because Charnesky wants to release the charger passively. Under the Examiner’s approach to obviousness, Charnesky could be modified to remove the charging cable in any way as long as there is a qualifier of the modification being a backup. Modifications that render a base reference unsatisfactory for its intended purpose are improper. Skirting this requirement by presenting a modification as a “backup” is improper. That the modification is a backup does not change the intended purpose of Charnesky.” the Examiner respectfully disagrees because: 
The encoded information of Edelstein’s charging label barcode scanned by Gadh’s device, can be used as an additional means to release Charnesky’s charging cable, allowing the option of disconnecting the cable in the event if and when the primary means for disconnecting the charging cable fails. The examiner does not propose to replace or change the means for disconnecting the charging cable, but rather to add an additional means for disconnecting the charging cable in the event the primary means fails. 
The modification is not unsatisfactory for the primary reference because it does not cause any issue to the operation of the primary, instead it further assists to release the charging cable, in case the primary means fails. Therefore, Edelstein’s charging label barcode scanned by Gadh’s device, can be used in combination for disconnecting the cable of Charnesky. 

II.  In response to the Applicant’s argument in page 6 of the submitted Remarks, reproduced below for convenience
“As to claim 3, the claim recites “the transmitting is initiated by a first user desiring to use the charger, and the request is routed to a second user that can unlock the charger from the electrified vehicle from a position that is remote from the electrified vehicle.” The rejection relies on an alleged user 160 in Donnelley as teaching the claimed second user. There is no teaching the alleged user 160 can unlock an electrified vehicle “from a position that is remote from the electrified vehicle” as is claimed. Reasoning that the alleged user 160 can unlock an electrified vehicle in this way is speculative an unsupported. The “new” rejection of claim 3 should be withdrawn for at least this reason.”, the Examiner respectfully disagrees because:
Charnesky teaches the transmitting is initiated, and the request is routed to a second user that can unlock the charger from the electrified vehicle. Charnesky does not explicitly teach (wherein the transmitting is initiated by a first user) desiring to use the charger, (and the request is routed to a second user that can unlock the charger from the electrified vehicle) from a position that is remote from the electrified vehicle.
However, Donnelly teaches in Fig. 1, the transmitting is initiated by a first user 180 via 185; [0039] desiring to use the charger 112 of 110, and the request is routed to a second user 160 via 165, Fig. 1 [0038] that can unlock [0061], lines 3-5, unlock following wireless or remote request per [0060] the charger 112 of 110 from the electrified vehicle 120 from a position of user 180 further away from vehicle 120 that is remote [0088], lines 4-5 from  the electrified vehicle 120. 
The difference between the claim 3 rejection in the previous Non Final and the rejection mailed 12/30/2020 was the rewritten motivation: to provide a network communication means between the users. 
According to Fig. 1, user 160 is next to the vehicle 120. User 180 is at a position remote from the electrified vehicle 120. User 180 transmits the request to user 160 that can unlock the charger 112 of 110 from the vehicle 120.
Having a user anywhere other than inside the vehicle can be interpreted, with a broadest reasonable interpretation, as being “at a position remote” from the electrified 

III. 	Regarding the Applicant’s argument that the prior art(s) does/do not teach the claim recitation “the transmitting is initiated by a first user desiring to use the charger, and the request is routed to a second user without revealing an identity of the second user to the first user.”, on page 7 of the submitted Remarks, the Examiner respectfully disagrees because:
Charnesky teaches the transmitting is initiated by a first user, and the request is routed to a second user. Donnelly further teaches the transmitting is initiated by a first user desiring to use the charger, and the request is routed to a second user that is able to authorize the disconnection of the charger from the vehicle.  Making a phone call to a particular number doesn’t automatically reveal the identity of whomever answers the phone. 
Nevertheless, Reineccius teaches the request is transmitted without revealing an identity of the user [0028], lines 2-4, 9-11, identification and authentication for a specific vehicle rather than the operator or other identity; or [0041], last 5 lines, uniquely and/or securely identify the vehicle following request via a smart phone scans a barcode and communicates with server [0043], lines 2-8, 10-14.  The motivation and reasons for doing so are outlined in the previous rejection which is maintained and presented below. 

Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), in view of Stephen Edelstein as it appeared in http://www.greencarreports.com (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best; posted 04/27/2015  -- see copy provided with this Office Action), and further in view of Gadh (U.S. 2014/0203077).
Regarding claim 1, Charnesky teaches a charger removal method (abstract), comprising: transmitting a request (abstract, lines 10-14) to remove ([0022], lines 8-16; [0026], lines 8-16; authentication request for unlock charging cable and plug removed/released from the vehicle [0023] [0024]) a charger (200, Fig. 2, being removed from charging port 102 of vehicle 100, Fig. 1 and 2) from an electrified vehicle (100, Fig. 1), the request routed (via 112+114, Fig. 1; [0022], lines 8-16; [0026], lines 8-16).
Charnesky does not explicitly teach (the request routed based on) encoded information within a charger request label of the electrified vehicle.  That is, although Charnesky teaches the step of sensing an authentication request (request activated by a user unlatching action as explained in paragraph 30, lines 1-6), Charnesky fails to 
Edelstein teaches the use of encoded information (a phone receiver identifier encoded using 10 numerical digits, commonly referred to as “phone number”. See Figure in the below Note) within a charger label of an electrified vehicle (See Figure in the below Note).  It provides any potential station user the ability to contact the vehicle owner and request removal of the charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate encoded information within a charger request label of an electrified vehicle (phone number) as taught by Edelstein’s into Charnesky’s system, in order to 
provide an additional means to release Charnesky’s charging cable, allowing the option of disconnecting the cable in the event if and when the primary means for disconnecting the charging cable fails. That is the means for disconnecting the charging cable remotely is added to the primary means for disconnecting the cable. 
The combination does not teach further comprising scanning (the charger request label to collect encoded information). (Edelstein discloses the charger request label includes encoded information - a phone number and a barcode at the lower left corner of the charger request label as shown in the below Note. Edelstein’s barcode can be read or scanned as disclosed below by Gadh’s. The encoded information of Edelstein’s charging label barcode scanned by Gadh’s device, can be used as an additional means to release Charnesky’s charging cable, in case of Charnesky’s charging cable movement sensing detection failure.).

Note: As shown below, the charger request label posted by Stephen Edelstein; posted date 04/27/2015 at the bottom of the 2nd Figure.

    PNG
    media_image1.png
    533
    939
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    547
    1343
    media_image2.png
    Greyscale

Regarding claim 7, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the charger request label (See Edelstein’s Figure in the above Note) is a bar code (at the lower left corner of the charger request label. See Edelstein’s Figure in the above Note). 
Regarding claim 8, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the charger request label is positioned on (See Edelstein’s Figure in the above Note) or directly adjacent to a charge port (102 of vehicle 100, Fig. 1 and 2; Charnesky) of the electrified vehicle (100, Fig. 1; Charnesky).
Regarding claim 9, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, further comprising transmitting the request ([0022], lines 8-16; [0026], lines 8-16) from a first user client device ([0022], lines 11-16 [0023], lines 8-12) to… that is configured to transmit the request to a second user client device (a device that controls the charging port [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16).

Gadh teaches a server ([0053], server 12, Fig. 1; [0066], data sent to central server 108 through gateway 106 and network 140, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the server of Gadh’s into Charnesky’s, in view of Edelstein’s, in order to provide a central device for wireless communication link.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), Edelstein (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best) and Gadh (U.S. 2014/0203077), as applied above in claims 1 and 9, and further in view of Donnelly (U.S. 2011/0106329).
Regarding claim 3, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the transmitting is initiated ([0022], lines 8-11; [0026], lines 8-16) by a first user ([0026], lines 8-16, multiple users of vehicle), and the request is routed to (via 112+114, Fig. 1; [0022], lines 8-16) a second user ([0026], lines 8-16, multiple users of vehicle) that can unlock ([0004], lines 1-3; [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16) the charger (200, Fig. 2) from the electrified vehicle (100, Fig. 1).
Charnesky does not explicitly teach (wherein the transmitting is initiated by a first user) desiring to use the charger, (and the request is routed to a second user that can 
Donnelly teaches the transmitting is initiated by a first user (user 180 via 185, Fig. 1; [0039]) desiring to use the charger (112 of 110, Fig. 1), and the request is routed (via 140, Fig. 1 [0036] [0037]) to a second user (user 160 via 165, Fig. 1 [0038]) that can unlock ([0061], lines 3-5) the charger (112 of 110, Fig. 1) from the electrified vehicle (120, Fig. 1) from a position (position of user 180 further away from vehicle 120, Fig. 1) that is remote from ([0088], lines 4-5) the electrified vehicle (120, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the transmitting is initiated by a first user) desiring to use the charger, (and the request is routed to a second user that can unlock the charger from the electrified vehicle) from a position that is remote from the electrified vehicle of Donnelly’s into Charnesky’s, in view of Edelstein’s, in order to provide a network communication means between the users ([0036]-[0039]; Donnelly).
Regarding claim 10, Charnesky teaches the charger removal method of claim 9, in view of Edelstein and further in view of Gadh. The combination does not explicitly teach further comprising, in response to the request sent to the second user client device, receiving a message on the first user client device indicating that the charger is unlocked or will be unlocked after a set time.
Donnelly teaches in response to the request sent ([0039], lines 6-12) to the second user client device (140, Fig. 1 to inquire 110 status), receiving a message on the first user client device (185 of 180, Fig. 1) indicating that the charger (112 of 110, Fig. 1) .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky (U.S. 2012/0232761), Edelstein (https://www.greencarreports.com/news/1098003_electric-car-do-not-unplug-notices-public-education-at-its-best) and Gadh (U.S. 2014/0203077), as applied above in claim 1, further in view of Donnelly (U.S. 2011/0106329) and further in view of Reineccius (U.S. 2016/0012657).
Regarding claim 4, Charnesky teaches the charger removal method of claim 1, in view of Edelstein and further in view of Gadh, wherein the transmitting is initiated ([0022], lines 8-11; [0026], lines 8-16) by a first user ([0026], lines 8-16, multiple users of vehicle), and the request is routed to (via 112+114, Fig. 1; [0022], lines 8-16) a second user ([0026], lines 8-16, multiple users of vehicle).
Charnesky does not explicitly teach (the transmitting is initiated by a first user) desiring to use the charger.

The combination does not explicitly teach (the request is routed to a second user) without revealing an identity of the second user to the first user.
Reineccius teaches the request ([0043], lines 2-8, 10-14, a smart phone scans a barcode and communicates with server 106 via 118, Fig. 1) is transmitted without revealing an identity ([0028], lines 2-4; [0041], last 5 lines) of the user ( [0043], lines 2-8, 10-14, a smart phone scans a barcode and communicates with server 106 via 118, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the request is transmitted without revealing an identity of user of Reineccius’s into Charnesky’s, in view of Edelstein’s, further in view of Gadh’s and further in view of Donnelly’s, in order to protect the user’s identity.
Regarding claim 5, Charnesky teaches the charger removal method of claim 4, in view of Edelstein, further in view of Gadh, further in view of Donnelly and further in view of 
Regarding claim 6, Charnesky teaches the charger removal method of claim 4, in view of Edelstein, further in view of Gadh, further in view of Donnelly and further in view of Reineccius, further comprising, in response to the request, receiving a command ([0022], lines 8-11; [0026], lines 8-16) initiated by the second user ([0026], lines 8-16, multiple users of vehicle) that causes the charger (200, Fig. 2) to unlock ([0004], lines 1-3; [0023], lines 10-18; [0022], lines 8-16; [0026], lines 8-16) from a charge port (102, Fig. 2).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon the rejected base claim 9, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, prior arts of record do not suggest or teach “wherein the first user client device and the second user client device are both handheld devices, wherein the second user client device is configured to authorize the command in response to the request to a vehicle client device to cause the charge port to transition from the locked to the unlocked position.”.
Claims 13-17 and 20 are allowed.
Regarding claim 20, prior arts do not suggest or teach, among other claimed allowable features,“a charger request label on the electrified vehicle, the charger request label con
a first user client device that scans the encoded information on the charger request label and initiates the routing of the request to a server; and a second user client device that receives the request from the server,
wherein the first user client device and the second user client device are both handheld devices, wherein the second user client device is configured to authorize the command in response to the request, the server sending the command to a vehicle client device to cause the charge port to transition from the locked to the unlocked position.”.
Claims 13-17 are also allowed as they further limit allowed claim 20.

Claim 21 is allowed.
Regarding claim 21, prior arts do not suggest or teach, among other claimed allowable features, “wherein the transmitting is initiated by a first user desiring to use the charger, wherein the request is routed to a second user that can unlock the charger from the electrified vehicle from a position that is remote from the electrified vehicle, wherein the request is routed to the second user without revealing an identity of the second user to the first user; transmitting the request from a first user client device to a server that is configured to transmit the request to a second user client device in response to the ”, in combination with all other elements recited in claim 21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859   

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 23, 2022